  Case 1:20-cv-13570-NLH Document 2 Filed 10/02/20 Page 1 of 2 PageID: 18



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WILMER REYES,                  :
                               :
          Petitioner,          :    Civ. No. 20-13570 (NLH)
                               :
     v.                        :    OPINION
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

APPEARANCE:

Wilmer Reyes
635216E
Essex County Correctional Facility
354 Doremus Avenue
Newark, NJ 07105

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Wilmer Reyes seeks to bring a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.         See ECF No. 1

(petition).

     Local Civil Rule 81.2 provides in relevant part that

“[u]nless prepared by counsel, petitions to this Court for a

writ of habeas corpus . . . shall be in writing (legibly

handwritten in ink or typewritten), signed by the petitioner or

movant, on forms supplied by the Clerk.”        Local Civ. R. 81.2(a).

Petitioner did not use the Clerk’s form.
    Case 1:20-cv-13570-NLH Document 2 Filed 10/02/20 Page 2 of 2 PageID: 19



      The Court will instruct the Clerk to send Petitioner the

relevant form.     The Court will administratively terminate the

matter until Petitioner returns the correct form.

Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1    Petitioner will be granted leave to apply to re-open

within thirty (30) days by submitting an amended petition on the

correct form.     An appropriate Order will be entered.



Dated: October 2, 2020                      s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                      2
